Wells, J.
— The complaint appears to have been made under oath, and the warrant to be duly served by a deputy sheriff. The law does not require it to be stated in the warrant, that the complaint was made under oath.
The respondent held over after the termination of the written contract between the parties. His estate in the premises was determined by the terms of the agreement. The case comes within the fifth section of chapter one hundred and twenty eight of the R. S.; “ whenever a tenant, whose estate in the premises is determined, shall unlawfully refuse to quit the same, after thirty days notice in writing, given by the lessor for that purpose, he shall be liable to the provisions of this Act,” &c. The proviso to this section was repealed by the Act of June 21, 1847.
In the case of Wheeler v. Cowan, 25 Maine, 283, the occupant held over after the termination of a written lease, and he was considered liable to this process upon notice given in pursuance of the fifth section of the statute before mentioned.
It does not appear, that any verbal contract was made after the termination of the written one, creating a new tenancy by parol, which would have required a distinct notice, to terminate it, as was the case in Smith v. Rowe, 31 Maine, 212.
Where one enters under a written lease, which has expired, no notice is necessary to terminate the tenancy. The notice under the fifth section of the statute is sufficient to authorize the institution of this process. Preble v. Hay, 32 Maine, 456.
According to the agreement of the parties a default must be entered.
Shepley, C. J., and Howard, Rice and Hathaway, J. J., concurred.